Kupferman, J. P.,
dissents in part in a memorandum as follows: While I concur in the conclusion of Special Term that the court had jurisdiction because the service was proper, and also that the certificate of nomination was invalid, I believe that the determination should be modified to provide that Richard G. Gugliotta is still the candidate of the Republican, Conservative and Liberal parties in the 14th District.
Under subdivision 5 of section 6-146 of the Election Law, in order for a declination to be valid, there must be nomination “for another office.” Matter of McCall (289 NY 104) does not address this question, being concerned with the problem of whether nomination for another office by one party is sufficient to permit a declination of a nomination by another party. It is obvious that a candidacy for the Civil Court remains a candidacy for the Civil Court and does not change simply because the geographic area is different. Moreover, if this analysis is sound, there is no reason to reach the question of whether the certificate of nomination for the 13th District is valid.